        Case 2:19-cr-00107-KJM Document 558 Filed 07/28/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    UNITED STATES OF AMERICA,                         No. 2:19-cr-107-KJM
12                       Plaintiff,
13            v.                                        ORDER
14    TRAVIS BURHOP,
15                       Defendant.
16

17           On July 22, 2020, defendant Travis Burhop, through his counsel Tim Pori, filed a notice
18   of filing documents under seal (“notice”). ECF No. 547. The notice, in accordance with Local
19   Rule 141, adequately described the documents sought to be sealed as the “Ex Parte Submission of
20   the Specificity, Relevance and Admissibility of Records Sought Pursuant to his Federal Rule of
21   Criminal Procedure 17(c) Subpoena.” Id. at 1. The notice did not, however, as required by the
22   local rules, describe the basis for sealing. See E.D. Cal. L.R. 141 (“The Notice shall describe
23   generally the documents sought to be sealed, the basis for sealing . . . .”) (emphasis added).
24   Instead, the notice simply refers the reader to “the concerns articulated in the Defense’s
25   Application to Seal” which was submitted to chambers, but is not represented on the public
26   docket. ECF No. 547 at 1.
27   /////
28
                                                       1
       Case 2:19-cr-00107-KJM Document 558 Filed 07/28/20 Page 2 of 2

 1          The court has reviewed the basis for sealing set forth in the application to seal, which
 2   itself is submitted in camera, and concludes that it sets forth an adequate basis for sealing based
 3   on the need to protect information subject to attorney-client privilege. That application to seal
 4   and the ex parte arguments regarding specificity, relevancy, and admissibility are ordered filed
 5   under seal such that only the court and counsel for Mr. Burhop are able to access it. Nevertheless,
 6   in order to ensure compliance with the local rules, Mr. Burhop’s counsel must submit an amended
 7   notice on the public docket that generally articulates the basis for sealing. That document shall be
 8   filed within seven days from the date of service of this order.
 9          So Ordered.
10   DATED: July 28, 2020.
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        2
